In our original opinion we copied from the opinion of the Court of Civil Appeals the three methods of construction given Article 7092 by the Secretary of State. In this case the trial court applied method No. 3, and entered judgment accordingly. The Court of Civil Appeals held that method No. 1 was the correct construction of Article 7092, and reversed the judgment of the trial court. In our opinion we cited the cases of Federal Crude Oil Co. v. Yount-Lee Oil Co., 122 Tex. 21, 52 S.W.2d 56, and Federal Crude Oil Co. v. The State, 169 S.W.2d 283 (writ of error refused by Texas Supreme Court (140 Tex. 631) and certiorari denied by the United States Supreme Court,320 U.S. 758, 88 L. Ed. 452, 64 S. Ct. 66) to show that the Secretary of State had applied method No. 2 in fixing the amount of franchise taxes due at that time. In 1934 method No. 3 was adopted by the Secretary of State, and this is the method that was applied by the trial court. As pointed out in our original opinion, this method was approved in the two opinions of the Attorney General cited in our original opinion.
With this explanation, the motion for rehearing is overruled.
Opinion delivered April 14, 1948.
Second motion for rehearing overruled May 26, 1948.